Exhibit 10.2

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AGREEMENT made as of March 21, 2014 by and between SONIC FOUNDRY, INC., a
Maryland corporation having its principal offices at 222 West Washington Avenue,
Suite 100, Madison, Wisconsin 53703 (hereinafter referred to as “Sonic Foundry”
or the “Company”), and Mr. Kenneth Minor (hereinafter referred to as “Minor”).

WITNESSETH:

WHEREAS, Minor has been serving as Chief Financial Officer of Sonic Foundry
since June 1997 and pursuant to the terms of a certain employment agreement
dated October 31, 2007 (the “October Agreement”); and

WHEREAS, Sonic Foundry desires to continue to employ Minor, and Minor desires to
continue to be employed by Sonic Foundry; and

WHEREAS, Sonic Foundry and Minor desire to enter into an amended and restated
employment agreement that will amend and restate certain terms and conditions of
the October Agreement.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter contained,
the parties agree as follows:

First: Employment

(a) Employment. Sonic Foundry hereby confirms and agrees that Minor will
continue to serve as Chief Financial Officer of Sonic Foundry. In his capacity
as Chief Financial Officer of Sonic Foundry, Minor shall report directly to
Sonic Foundry’s Chief Executive Officer.

(b) Minor’s Acceptance. Minor hereby agrees to continue to serve as Chief
Financial Officer of Sonic Foundry.

Second: Term

Subject to the provisions governing termination as hereinafter provided, the
term of this Agreement shall continue as of the date hereof and until terminated
pursuant to the terms hereof.

Third: Compensation

(a) Base Compensation. For all services rendered by Minor under this Agreement,
Sonic Foundry shall pay Minor a salary of $281,910 per year, payable in
bi-weekly installments in accordance with Sonic Foundry’s standard payroll
practices. The salary payable to Minor may be increased but not decreased by
Sonic Foundry at its sole discretion. Minor’s annual salary, as from time to
time adjusted by Sonic Foundry, is hereinafter referred to as “Base
Compensation”.

(b) Bonus Plans. Minor may receive periodic performance bonuses as may be
declared by the Board of Directors of Sonic Foundry (or a duly constituted and
empowered committee thereof).

(c) Other Benefits. Minor shall receive such other incidental benefits of
employment, such as insurance, retirement plan, employee stock option plan
participation, and vacation, as are provided generally to Sonic Foundry’s other
salaried employees on the same terms as are applicable to such other employees.

(d) Expenses. Minor shall also be reimbursed for all reasonable business
expenses incurred in connection with his employment, including a car allowance
in the amount of $650 per month.

Fourth: Extent of Services

Minor agrees that he shall devote sufficient skill, labor and attention to his
employment with Sonic Foundry in order to promptly and faithfully do and perform
all services pertaining to his position that are or may hereafter be required of
him by Sonic Foundry during the term of his employment hereunder.



--------------------------------------------------------------------------------

Fifth: Working Facilities

Minor shall be furnished with facilities and services reasonably suitable to his
position and adequate for the performance of his duties.

Sixth: Ownership and Disclosure of Information

(a) Generally. The parties acknowledge that Sonic Foundry and its affiliates
(individually and collectively, the “Companies”), have developed and intend to
continue the development of and to formulate, acquire and use commercially
valuable technical and non-technical information, design and specification
documents, concepts, technology, know-how, improvements, proposals, patent
applications, techniques, marketing plans, strategies, forecasts, inventions
(not limited by the definition of an invention contained in the United States
Patent Laws), Trade Secrets (as defined in Sec. 3426.1(d) of the Uniform Trade
Secrets Act) and processes which are considered proprietary by the Companies,
particularly including, without limitation, software, customer and supplier
lists, books and records, computer programs, pricing information and business
plans (collectively, the “Proprietary Information”). It is necessary for the
Companies to protect the Proprietary Information by patents or copyrights or by
holding it secret and confidential.

(b) Access to Proprietary Information. The parties acknowledge that Minor has
access to the Proprietary Information and that the disclosure or misuse of such
Proprietary Information could irreparably damage the Companies and/or their
respective clients or customers.

(c) Nondisclosure to others. Except as directed by Sonic Foundry in writing or
verbally, Minor shall not at any time during or after the term of his employment
(the “Term”) disclose any Proprietary Information to any person whatsoever,
examine or make copies of any reports or other documents, papers, memoranda or
extracts for use other than in connection with his duties with Sonic Foundry or
utilize for his own benefit or for the benefit of any other party any such
Proprietary Information and will use reasonable diligence to maintain the
confidential, secret or proprietary character of all Proprietary Information,
provided, however, that Minor may disclose any of such Proprietary Information
if compelled to do so by a court or governmental agency, provided further,
however, that to the extent allowed by law, Minor shall give Sonic Foundry three
business days notice prior to such disclosure.

(d) Property of Sonic Foundry. Minor agrees that any inventions, discoveries,
improvements, or works which are conceived, first reduced to practice, made,
developed, suggested by, or created in anticipation of, in the course of or as a
result of work done under this Agreement by Minor shall become the absolute
property of Sonic Foundry. Minor further agrees that all such inventions,
discoveries, improvements, creations, or works, and all letters, patent or
copyrights that may be obtained therefore shall be the property of Sonic
Foundry, and Minor agrees to do every act and thing requisite to vest said
patents or copyrights in Sonic Foundry without any other or additional
consideration to Minor than herein expressed.

(e) Survivability. Minor acknowledges that his obligations hereunder shall
continue beyond the Term with respect to any Proprietary Information (as defined
in Article Sixth, paragraph (a) hereof) which came into his possession during
the Term.

Seventh: Sonic Foundry’s Right to Terminate For Cause

(a) Cause. Sonic Foundry may at any time during the term of this Agreement
discharge Minor for “cause.” The term “cause” is defined herein as Minor’s
(i) misappropriation of corporate funds, fraud, embezzlement or other illegal
conduct to the detriment of Sonic Foundry, (ii) negligence in the execution of
his material assigned duties or Minor’s voluntary abandonment of his job for any
reason other than disability; (iii) refusal or failure, after not less than 20
days written notice that such refusal or failure would constitute a default
hereunder, to carry out any reasonable and material direction from the Board of
Directors given to him in writing; (iv) conviction of a felony; (v) material
breach or violation of the terms of this Agreement, which breach or violation
shall not have been fully cured (as determined by the Board of Directors acting
in good faith) by Minor within 20 days after receipt of written notice of the
same from the Board of Directors; or (vi); Minor’s engagement in drug or alcohol
abuse. Minor shall be terminated only following a finding of “cause” in a
resolution adopted by majority vote of the Board of Directors of Sonic Foundry.



--------------------------------------------------------------------------------

(b) No Rights Following Cause Termination. Following a termination of Minor’s
employment with Sonic Foundry “for cause” pursuant to paragraph (a) of this
Article Seventh: (i) all rights and liabilities of the parties hereto shall
cease and this Agreement shall be terminated (subject to the continuing
obligations of Minor pursuant to Article Sixth and Tenth hereof); and (ii) Minor
shall not be entitled to receive any severance benefits, salary, other benefits
or compensation of any kind (except for health insurance continuation as
required by COBRA, salary accrued through the date of termination and accrued
vacation pay as required by law) either as consideration for his employment or
in connection with the termination of his employment. In the event that Minor
asserts that his voluntary termination was actually a constructive termination,
Sonic Foundry shall be entitled to assert as “cause” for such termination any
grounds present at the time of such termination which the Board of Directors
could have asserted as “cause” if called upon to terminate Minor.
Notwithstanding the above, in the event of Minor’s death or disability Minor or
his legal representative or estate shall have one year from the date of death or
disability to exercise all stock options which were vested upon such date of
death or disability.

Eighth: Termination Without Cause

(a) Rights Following Termination Without Cause, Constructive Termination or
Death or Disability. Should Minor be discharged by Sonic Foundry at any time
during the term of this Agreement except as provided in Article Seventh, or
should it be determined through arbitration pursuant to Article Eleventh below
that Minor was constructively terminated, or should Minor die or become
disabled, Sonic Foundry hereby agrees to pay to Minor (or in the event of
Minor’s death, his estate), ratably over a one-year period in equal bi-weekly
installments, an amount equal to the highest cash compensation (including Base
Compensation and bonus) paid to Minor in any of the last three fiscal years
immediately prior to his termination, in addition to health insurance
continuation as required by COBRA and salary accrued through the date of
termination. In addition, in the event Minor is discharged by Sonic Foundry at
any time during the term of this Agreement, except as provided in Article
Seventh, all of Minor’s unvested stock options and stock grants shall vest
immediately upon such termination.

(b) No Additional Rights. Except as set forth above in paragraph (a) of this
Article Eighth following a termination of Minor’s employment by Sonic Foundry
other than pursuant to Article Seventh above and Article Ninth below: (i) all
rights and liabilities of the parties hereto shall cease and this Agreement
shall be terminated (subject to the continuing obligations of Minor pursuant to
Articles Sixth and Tenth); and (ii) Minor shall not be entitled to receive any
severance benefits, salary, other benefits or compensation of any kind (except
for health insurance continuation as required by COBRA and accrued vacation pay
as required by law) either as consideration for his employment or in connection
with the termination of his employment.

Ninth: Right to Voluntary Termination by Minor

(a) Conditions for Termination by Minor. Minor shall have the right and option
to terminate this Agreement in the event that:

(i) Any “person” becomes a “beneficial” owner, “directly or indirectly”, of
stock of Sonic Foundry representing 50% or more of the total voting power of
Sonic Foundry’s then outstanding stock; or

(ii) Sonic Foundry is acquired by another entity through the purchase of
substantially all of its assets, the purchase of all of its outstanding voting
securities or a combination thereof; or

(iii) Sonic Foundry is merged with another entity, consolidated with another
entity or reorganized in a manner in which any “person” is or becomes a
“beneficial” owner, “directly or indirectly”, of stock of the surviving entity
representing 50% or more of the total voting power of the surviving entity’s
then outstanding stock (one or more of the events set forth in clauses (i),
(ii), and (iii) referred to as a “Change of Control”) ; provided that one or
more of the following occurs without Minor’s written consent within two years of
such Change of Control, and provided further that Minor gives notice thereof
within ninety days thereafter:

 

  •   A material dimunition of Minor’s title, authority, status, duties or
responsibilities;

 

  •   Any reduction in Minor’s base salary;

 

  •   A material breach by the Company of this Agreement; or

 

  •   A change in the location of the Company’s principal office to a location
more than 50 miles outside of the Madison metropolitan area.

All terms used in quotations in clauses (i) and (iii) shall have the meanings
assigned to such terms in Section 13 of the Securities Exchange Act of 1934 and
the rules, regulations, releases and no-action letters of the Securities and
Exchange Commission promulgated thereunder or interpreting any of the same. For
purposes of clauses (i) and (iii), the term “affiliate” shall have the meaning
assigned to such term in Rule 144 promulgated by the Securities and Exchange
Commission under the Securities Act of 1933, as amended, and the releases and
no-action letters interpreting the same.



--------------------------------------------------------------------------------

(b) Rights Following Voluntary Termination After a Change of Control. Following
any voluntary termination of employment by Minor pursuant to paragraph (a) of
this Article Ninth, Minor shall be entitled to be paid by Sonic Foundry, within
thirty (30) days of such termination by Minor, an amount equal to the highest
cash compensation (including Base Compensation and bonus) paid to Minor in any
of the last three fiscal years immediately prior to his termination. In
addition, all of Minor’s unvested stock options and stock grants shall vest
immediately upon such termination. In addition, Minor shall receive health
insurance continuation as required by COBRA and salary accrued through the date
of termination.

(c) No Additional Rights. Except as set forth above in paragraph (b) of this
Article Ninth, if Minor voluntarily terminates his employment with Sonic Foundry
pursuant to paragraph (a) of this Article Ninth or otherwise: (i) all rights and
liabilities of the parties hereto shall cease and this Agreement shall be
terminated (subject to the continuing obligations of Minor pursuant to Articles
Sixth and Tenth); and (ii) Minor shall not be entitled to receive any severance
benefits, salary, other benefits or compensation of any kind (except for health
insurance continuation as required by COBRA and accrued vacation pay as required
by law) either as consideration for his employment or in connection with the
termination of his employment.

(d) Notice by Minor of Voluntary Termination. Minor agrees to give Sonic Foundry
two (2) months notice of any voluntary termination of employment, except for
termination pursuant to paragraph (a) above or termination on the basis of a
constructive discharge pursuant to Article Eighth, paragraph (a) above. Upon the
giving of such notice, Sonic Foundry may elect to terminate Minor’s employment
immediately, and such termination shall be considered a voluntary termination by
Minor pursuant to paragraph (c) above.

Tenth: Restrictive Covenant

Minor covenants and agrees that during the period commencing with the date
hereof and ending one (1) year from the date Minor’s employment with Sonic
Foundry is terminated with or without “cause” or by reason of Minor’s voluntary
termination of employment from Sonic Foundry (the “Non-Compete Period”),
employee will not compete or attempt to compete with or become associated with
any business which competes with the Companies’ automated rich media application
software and systems business, or any business activities of the Companies
existing on or developed subsequent to the date hereof. Minor covenants and
agrees that he will not, without the prior written consent of Sonic Foundry
during the Non-Compete Period: (a) solicit any customer of the Companies;
(b) solicit any contracts which were either being solicited by, or which were
under contract with, the Companies by performing or causing to be performed any
work which was either being solicited by, or which was under contract with,
Sonic Foundry; or (c) induce any sales, operating, technical or other personnel
of the Companies to leave the service, employ or business of the Companies.
Minor agrees that he will not violate this Article Tenth: (a) directly or
indirectly; (b) in any capacity, either individually or as a member of any firm;
(c) as an officer, director, stockholder, partner or employee of any business;
or (d) through or with any persons, relatives (either through blood or
marriage), firms, corporations or individuals controlled by or associated with
him (each and every such method of violation referred to in clauses (a) through
(d) shall hereinafter be referred to as an “indirect violation”). Minor further
agrees that doing or causing to be done any of the actions prohibited in this
Article Tenth by means of an indirect violation shall constitute a violation of
this Article Tenth as though violated by Minor, subject to all of the remedies
to Sonic Foundry provided for herein and as otherwise provided by law.

Eleventh: Arbitration; Governing Law.

Any controversy or claim arising out of, or relating to this Agreement or the
breach thereof, shall be settled by binding arbitration in the City of Madison
pursuant to the laws of the State of Wisconsin in accordance with the rules then
obtaining of the America Arbitration Association, and judgments upon the award
rendered my be entered in any court having jurisdiction thereof. This Agreement
shall be governed by and construed in accordance with the substantive laws of
the State of Wisconsin. The arbitrators shall have the power in their discretion
to award attorneys’ fees and other legal costs and expenses to the prevailing
party in connection with any arbitration.



--------------------------------------------------------------------------------

Twelfth: Notices

Any notice required or permitted to be given under this Agreement shall be
sufficient if in writing and sent by certified mail to his residence, in the
case of Minor, or to its principal office, in the case of Sonic Foundry.

Thirteenth: Waiver of Breach

The waiver by Sonic Foundry of a breach of any provision of this Agreement by
Minor shall not operate or be construed as a waiver of any subsequent breach by
Minor.

Fourteenth: Assignment

The rights and obligations of Sonic Foundry under this Agreement shall inure to
the benefit of and shall be binding upon the successors and assigns of Sonic
Foundry.

Fifteenth: Entire Agreement; Written Amendment

This instrument contains the entire agreement of the parties with respect to the
subject matter hereof. This Agreement may only be amended, modified, extended or
discharged and the provisions of this Agreement may only be waived by an
agreement in writing signed by the party against whom enforcement of any waiver,
change, modification, extension or discharge is sought.

Sixteenth: Equitable Relief; Partial Enforcement

Sonic Foundry and Minor have agreed that violation or breach of Articles Sixth
and Tenth will result in irreparable injury to the Companies and shall entitle
the Companies to equitable relief in addition to any other remedies provided at
law. Sonic Foundry and Minor have further agreed in the event that only a
portion of Articles Sixth or Tenth shall be deemed enforceable or valid that
portion of such Articles as shall be enforceable or valid shall be enforced.
Sonic Foundry and Minor have further agreed that the court making a
determination of the validity or enforceability of such Articles shall have the
power and authority to rewrite the restrictions contained in such Articles to
include the maximum portion of the restrictions included within such Articles as
are enforceable, valid and consistent with the intent of the parties as
expressed in such Articles.

Seventeenth: Duties Upon Termination. In the event the employment of Minor is
terminated for any reason whatsoever, Minor shall deliver immediately to Sonic
Foundry all computer software, correspondence, letters, contracts, call reports,
price lists, manuals, mailing lists, customer lists, advertising materials,
ledgers, supplies, equipment, checks, petty cash, and all other materials and
records of any kind and other embodiments of information that may be in Minor’s
possession or under his control which belong to Sonic Foundry or have been
obtained from Sonic Foundry by Minor, including any and all copies of such items
previously described in this paragraph. Except as stated above, all salary,
commissions, benefits and rights thereto cease as of the termination date.

Eighteenth: Payment of Legal Fees. To the extent permitted by law, the
non-prevailing party in any litigation or arbitration relating to this Agreement
or Minor’s employment hereunder shall pay all legal fees, costs of litigation,
prejudgment interest, and other expenses incurred in good faith by such party in
the prevailing litigation or arbitration.

Nineteenth: Warranty and Indemnification. Minor warrants that he is not a party
to an agreement or restrictive covenant which would prohibit his employment by
Sonic Foundry or restrict his activities of employment with Sonic Foundry. Minor
further agrees to indemnify and hold Sonic Foundry harmless from any and all
suits, claims or damages which arise out of the assertion by any other person,
firm or entity that such a restrictive covenant or agreement exists, has
existed, or operates to control or restrict Minor’s activities or conduct of
employment by Sonic Foundry.

Twentieth: Inducement or Coercion for Employment. Minor acknowledges that this
Agreement has been executed by him without coercion by Sonic Foundry, and that
no representations or inducements of any kind have been made or provided by
Sonic Foundry to obtain Minor’s execution of this Agreement other than those
specifically contained in this written document. Minor represents that he has
been given the opportunity to review this Agreement with his own independent
counsel, and that McBreen & Kopko is not representing Minor in connection with
this Agreement or in any related matter.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

SONIC FOUNDRY, INC. By:  

/s/ Gary Weis

Its:   Chief Executive Officer  

/s/ Ken Minor

  Kenneth Minor